Citation Nr: 1202651	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tonsil condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for left wrist condition.

5.  Entitlement to service connection for left elbow condition.

6.  Entitlement to service connection for chest pain.

7.  Entitlement to service connection for acid reflux disease.

8.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for insomnia, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to July 2002 and from February 2003 to May 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran relocated to New York during the pendency of this appeal and her case was therefore properly transferred to the New York, New York, RO.

The Board notes that the Veteran was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on December 3, 2009.  However, she failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to this hearing or any additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2011).

In March 2010, the Board granted service connection for neck and back disabilities and remanded the remaining issues for further development.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, left wrist condition, left elbow condition, chest pain, acid reflux disease, PTSD, and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence shows continuity of the Veteran's tonsil problems since military service.


CONCLUSION OF LAW

A tonsil disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Tonsil Condition

In this decision, the Board awards service connection for a tonsil disability, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

As an initial matter, the Board notes that the medical evidence of record includes the Veteran's reported long-standing history of tonsillitis, beginning at age 13 or 14, with six to ten episodes each year, thereby suggesting that her tonsil condition pre-dated her military service.  However, she is presumed to have been in sound condition when enrolled for service, except for diseases or injuries noted at the time of enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption of soundness can only be rebutted by clear and unmistakable evidence that the disease exited prior to service.  Id.  The Veteran's April 2001 enlistment examination does not show any throat or tonsil abnormality.  While her statements made to a physicians for the purpose of diagnosis and treatment are exceptionally trustworthy because of her inherently strong motive to tell the truth in order to receive proper care, the Veteran's later lay statements are not sufficient in this case to establish clear and unmistakable error.  Thus, the presumption of soundness has not been rebutted.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  VA treatment records from August 2004 note recurrent tonsillitis.  Likewise, later VA treatment records note that the Veteran underwent a tonsillectomy in June 2007 due to recurrent strep tonsillitis.  Thus, the current disability requirement is satisfied.

Direct service connection also requires competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this case, the Veteran's service treatment records show complaints of reoccurring throat and tonsil problems.  Therefore, the in-service disease requirement is also satisfied.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In this case, no such medical nexus has been provided and attempts to schedule the Veteran for examination have been unsuccessful.  Thus, the nexus requirement is not satisfied.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this case, the Veteran's service treatment records show recurring complaints of sore throats and associated tonsil problems.  Similarly, her post-service treatment records note long-standing recurrent strep tonsillitis, which ultimately led to her tonsillectomy.  Thus continuity of symptomatology is established and the benefit sought on appeal is accordingly granted.


ORDER

Service connection for a tonsil disability is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.  In March 2010, the Board remanded this case for VA examinations to determine the nature and etiology of all the Veteran's claimed conditions.  Additionally, this remand instructed the RO to ensure that the notice of these examinations reached the Veteran at her new address in New York.  Unfortunately, it appears that locating this Veteran has proved more complicated than anticipated.

In a December 2010 letter, VA requested that the Veteran complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for records of private psychiatric counseling from Portland Community College and any other private treatment providers.  This letter was sent to the Veteran's address in New York City.  In a statement dated July 2011, the Veteran's representative of record, Oregon Department of Veterans Affairs, noted that the Veteran's last address of record was this New York City address.  Despite this, the December 2010 development letter and the October 2011 Supplemental Statement of the Case, which were all sent to this address, have been returned to VA as undeliverable.  This was also the address used when scheduling the Veteran for VA joints; esophagus and hiatal hernia; nose, sinus, larynx, and pharynx; audiology; and psychiatry examinations in compliance with the Board's March 2010 remand.  As other mailings to this address have been undeliverable, it is unclear whether the Veteran actually received notice of these examinations.  VA has attempted to locate the Veteran through public records searches and by attempting to contact the Veteran's relatives.  While acknowledging that the Veteran is ultimately responsible for keeping VA apprised of her current contact information, the need for these examinations in order to properly adjudicate these claims is so great that the Board asks the RO to make one more attempt to locate the Veteran.  Specifically, as the Veteran is currently in receipt of directly-deposited VA disability benefits, the RO is asked to seek current contact information for the Veteran through her bank of record, subject to all applicable laws regarding the release of such information.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should use all available resources to locate the Veteran, including current contact information for the Veteran through her bank of record, subject to all applicable laws regarding the release of such information.

a.  If the RO/AMC is still unable to locate the Veteran, a formal memorandum on efforts to locate her (including any response received from her bank of record) should be associated with the claims file.

b.  If the RO/AMC obtains a current and correct address for the Veteran, all of the documents sent to the Veteran since the March 2010 Board remand should be resent.

2.  If the Veteran is located, the RO/AMC should ask the Veteran to provide information regarding the psychiatric counseling she received at Portland Community College (PCC) as it may be relevant to her claim for entitlement to service connection for her psychiatric disability.  The RO/AMC should attempt to obtain these records.

3.  If the Veteran is located, the RO/AMC should schedule her for a VA examination, with an appropriate examiner, in order to ascertain the nature and etiology of any current left elbow disability, residuals of a tonsil disability, chest pain, left wrist disability, and acid reflux disability.  All indicated testing should be conducted.  After reviewing the entire record, the examiner should express opinions as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed disability was initially manifested in service or is otherwise related to service.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  The examiner should state the bases for all opinions rendered.

4.  If the Veteran is located, the RO/AMC should schedule her for a VA psychiatric examination, with an appropriate examiner, to determine the nature and etiology of any psychiatric disorder, to include PTSD, adjustment disorder and/or anxiety.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a multi-axial diagnosis corresponding to the claimed disorders.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any currently diagnosed disability was initially manifested in service or is otherwise related to service.  The examiner should also opine as to whether the Veteran has insomnia and if so, whether is due to her psychiatric disorder.

5.  If the Veteran is located, the RO/AMC should schedule her for a VA audiological examination, with an appropriate examiner, to determine the nature and etiology of the claimed bilateral hearing loss and tinnitus.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examination must include pure tone threshold testing (in decibels) and Maryland CNC speech discrimination testing.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis corresponding to the claimed bilateral hearing loss and tinnitus.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the disorders are etiologically related to service.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

6.  The Veteran should be informed prior to the examinations that if she fails to appear for the examinations, the claims will be rated based on the evidence of record and the claims will be decided without the benefit of potentially favorable evidence.  38 C.F.R. § 3.655(b).

7.  After completion of the above development, the Veteran's claims should be readjudicated. If the determination of any of the claims remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


